PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,184,082
Issue Date: 2021 Nov 23
Application No. 16/338,158
Filing or 371(c) Date: 29 Mar 2019
Attorney Docket No. 4359.231WOUS01 
:
:
:
:	DECISION ON PETITION
:
:
:


This is in response to the “Renewed Showing of Proprietary Interest Under 37 CFR § 1.46,” filed January 3, 2022, which is treated pursuant to 37 CFR 1.46(b)(2).

The petition under 37 CFR 1.46(b)(2) is GRANTED.

A review of the application file history reveals that on March 29, 2016, an Application Data
Sheet (ADS) was filed listing EE Limited (“EE Ltd.”) as the applicant and as an assignee. On
March 15, 2021, the subject petition was filed. Petitioner asserts that the inventors are employees
of applicant EE Ltd, but that applicant has been unable obtain a signed assignment from inventor
Ayan Ghosh. Petitioner asserts that inventor Ayan Ghosh resides in the United Kingdom, and
that under UK law, the employer will own an invention if the employment is in the UK and the
employee is expected to make inventions or employed to do research.

For patent applications filed on or after September 16, 2012, 35 USC 118 recognizes three types of entities other than an inventor who may apply for a patent: an assignee, an obligated assignee – an entity to which the inventor is under an obligation to assign, or the entity who otherwise shows sufficient proprietary interest in the matter. 

37 CFR 1.46(b)(2) states:

If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including:

(i)    The fee set forth in § 1.17(g);

(ii)    A showing that such person has sufficient proprietary interest in the matter; and

(iii)    A statement that making the application for patent by a person who otherwise shows sufficient proprietary interest in the matter on behalf of and as agent for the inventor is appropriate to preserve the rights of the parties.



A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).

See Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (August 14, 2012).

The Manual of Patent Examining Procedure (MPEP), Ninth Edition (March 2014), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012. MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record.

The initial petition filed March 15, 2021 was dismissed because, although petitioner provided a legal memorandum to the effect that a court of competent jurisdiction would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant, the petition did not indicate that the attorney who prepared the legal memorandum was familiar with the law of the jurisdiction involved. The renewed petition is accompanied by a legal memorandum to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant as well as a statement that the attorney is familiar with the law of the jurisdiction involved (the United Kingdom), and is also signed by an additional attorney admitted to practice in the United Kingdom.

The legal memorandum states that by the weight of authority in the United Kingdom, a court of competent jurisdiction in the United Kingdom would award title to the invention to EE Limited.

A substitute statement reflecting SGL’s relationship as a person who otherwise shows a sufficient proprietary interest in the matter was provided on March 10, 2021.

The petition is granted as to the requirements under 37 CFR 1.46(b)(2) have been met. Pursuant to this decision and the Application Data Sheet (ADS) filed March 29, 2019, the applicant for the 


Telephone inquiries should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET